Name: Council Implementing Decision (CFSP) 2015/336 of 2 March 2015 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2015-03-03

 3.3.2015 EN Official Journal of the European Union L 58/79 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/336 of 2 March 2015 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), and in particular Article 2c thereof, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP. (2) On 31 December 2014, the Sanctions Committee established pursuant to United Nations Security Council (UNSC) Resolution 2127 (2013) concerning Central African Republic, deleted one person from the list of persons subject to the measures imposed by paragraphs 30 and 32 of UNSC Resolution 2134 (2014). (3) The list of persons subject to restrictive measures as set out in the Annex to Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2013/798/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 352, 24.12.2013, p. 51. ANNEX The entry in the Annex to Decision 2013/798/CFSP for the following person is deleted: Levy YAKETE